Interim Decision #2344

MATTER OF NGUYEN

In Bond Cancellation Proceedings
A-20040417
Decided by Regional Commissioner January 28, 1975

Under 8 CFR 103.6(b)(2), a maintenance of status and departure bond will be canceled if
the alien files an application for permanent residence while still in lawful nonimmigrant
status, and that application is approved. However, that will not be the case where the

permanent residence application is filed after the period of authorized admission as a

nonimmigrant has expired. In this ease applicant filed an application for permanent
residence 27 days after her period of authorized admission as a nonimmigrant had

terminated. These 27 days of presence in the United States without Service authorization constituted a substantial violation under the terms of the bond and the decision by
the district director to declare it breached, was proper.
ON Bu.NA.Ln. OP OBLIGOR: Allen R. Jackson, Esquire
680 Washington Street
San Francisco, California 94111

This is an appeal from the district director's notice of March 11, 1974,
informing the obligor that the conditions of the $2,500 bond posted by
him on DeceMber 17, 1971 had been violated on January 26, 1973, when
the alien failed to depart the United States within the period she had
been authorized to remain: In his notice of breach, the district director
stated:
The alien was admitted to the United States as a temporary visitor at Honolulu, Hawaii,
on January 27, 1972 to July 6; 1972. She was then granted an extension of stay to
' January 5, KW at San Francisco, California. She was then denied a further extension
and was accorded to January 25, 1973 in which to voluntarily depart the United States.
The subject Jailed to depart, and on February 22, 1973 filed Application for Status as
Permanent Resident, Form 1-485, as a nonpreference alien.
The alien violated her status, and thus breached the bond, by remaining in the United
States without permission from this Service after January 25, 1973.

The facts are not in dispute. The record substantiates that there was a
lapse of 27 days between the expiration of the alien's authorized temporary stay and the date on which she made application for adjustment of
status pursuant to Section 245 of the Immigration and Nationality Act.
The bond was posted in her behalf on December 17, 1971, at the request
of the United States Consular Officer in Saigon, Vietnam, with the
conditions of this bond in part as follows:
176

Interim Decision #2344
In consideration of the granting of the application of the above alien for permission to
enter or remain temporarily in the United States as a nonimmigrant under section
101(a)(15) of the Immigration and Nationality Act, provided there is furnished a suitable
bond, the obligor hereby furnishes such bond with the following conditions: If said alien
is admitted to the United States for a temporary period as a nonimmigrant, or is
granted an extension of temporary admission, or is granted a change in nonimmigrant
classification, and if said alien shall comply with all the conditions of each specific
nonimmigrant status which he is accorded while classified in suchstatus, including the
condition that unauthorized employment shall not be accepted, and actually depart from
the United States without expense thereto on or before date to which admitted or
extended or such subsequent date as may be authorized, in extension of his lawful
temporary stay beyond such date, without notice to the obligor, then this obligation
shall be void; otherwise it shall become due and payable immediately in the sum of Two
Thousand Five Hundred — dollars ($2,500.00) for each alien as to whom there have
been a failure to comply with any of the foregoing conditions; provided that in no event
shall the liability of the obligor exceed the total sum of Two Thousand Five Hundred
—dollars
($2,500.00); and provided further, that no adjustment of the immigration status
of said alien shall be construed to impair or diminish this obligation.
On appeal, counsel contends that the period the alien was not in lawful

temporary status, from January 25, 1973 until February 22, 1973, does
not constitute a "substantial violation" of the terms of the bond within
the meaning of 8 CFR 103.6(e), He further contends that the alien has
substantially complied with the terms of the bond and that the bond
should be canceled.
Counsel quotes liberally from 8 CFR' 103.6. The dispute appears to be
in the interpretation of "substantial perfoilmance" and "substantial violation". 8 CFR 103.6(c)(3) proVides that an obligor shall be released from
liability where there has been "substantial performance" of all conditions imposed by the terms of the, bond. 8 CFR 103.6(e) provides that a
bond is breached when there has been a "substantial violation of the
stipulated conditions (of the bond)". '
The rule of strict performance is relaxed only on substantial performance which is of benefit to the government.
Performance as a condition Precedent to cancelation of a maintenance
of status and departure bond must be strict perforniance in acCordance
with the terms and cOnditiond thereto.'However, this rul4 continues to
be relaxed in delivery bomb where there has been a substantial performance which is of benefit to the government, i.e.: where the alien his
departed the United States at no eXpense to *the government.
Substantial performance exists where there has been no willful departure from the terms or conditions of the bond, where the Conditions have
been honestly and faithfully complied with and the only variance from
their strict and literal performance consists of technical'or unimportant
occurrences. Substantial violations would be those acts which would
constitute a willful departure from the terms or conditions of the bond or
the failure to comply or adhere to the essential elements of those terms
or conditions.
177

Interim Decision #2344
Under the conditions of the instant bond, the alien undertook the
obligation to depart from the United States on or before a certain date

without expanse to the government. One of the responsibilities of the
obligor was to see that she did. It was his obligation to keep apprised of
the alien's whereabouts and his failure to do so does not relieve him of
his responsibilities.
Counsel quotes from Ahmed v. United States, 480 F.2d 531 (C.A. 2,
1973), where the court held that:
... where condition of maintenance of status and departure bond plaintiff was required
to post for person admitted as a nonimmigrant student was that such student would not
accept employment without prior approval of Immigration Service and such student
married an American citizen who filed on his behalf a petition to have him classified as an
immediate relative of a Unitpd States citizen and suck student went to work upon the
filing of petition but before its approval and without prior permission, a material

condition of bold was violated authorizing forfeiture thereof.
Counsel also cites, as does Ahmed (supra):

Earle v. Unitec:States, 254 F.2d 384 (C.A. 2), cert. denied, 358 U.S. 822, 79 S. Ct. 35, 3
L.Ed.2d 63 (1958); Wcitzek v. United States, 134 F. Supp. 605 (S.U.N.Y. 1955);
Kavounas v. United States, 89 F. Supp. 689, 116 Ct. CL 406 (1950). In each of these

cases the Bond was 'forfeited because the alien

accepted unauthorized employment.

Counsel coiitends that these citations establish that maintenance of
status and departure bonds are breached only on the alien accepting
unauthorized employment. Such is not the case. Rather, they establish

the strict constructipn placed on maintenance of status and departure
bonds. Like any civil bond, an immigration .bond is to he strictly construed. Crane v. Buckley, 203,U.S. 441, 27 S.Ct. 56, 51 L.Ed. 260.
Counsel cites the Matter of Wong, 13 I. & N. Dec. 383,, stating the
bond had not been breached. This is in. error. In Wong, the bond was
breached for the same reasons as the cases cited above.
In his brief; counsel arrives at the conclusion that a substantial violation occurs in maintenance of status and departure bonds only when an

alien accepts unauthorized employment in the United States or remains
beyond his authorized stay for a: "leTitliy" ppriod of time. Counsel

purposely evades .defining what would constitute a "lengthy" period of
time and states that a lapse of 27 dayS clearly falls short of that standard. After a diligent search of the cited cases, the applicable law and
regulations, fam unable to identify'such a standard.
The regulations contained in 8 CFR 103.6(b)(2) appear clear and
unequivocal:.,
•
,

when the status of a nonimmigrant who has violated the conditions of his admission has
been adjusted as a result of administrative or legislative action to that of a permanent
resident retroactively to a date prior to the violation, any outstanding maintenance of
status and departure bond shall he panceled. Han application for adjustment of status is
made by a nonimmigrant while he is in lawful temporary status, the bond shall be
178

Interim Decision #2344
canceled if his status is adjusted to that of a lawful permanent resident or if he
voluntarily departs within any period granted to him. As used in this subparagraph, the
term lawful temporary status" means that there must not have been a violation of any
of the conditions of the alien's nonimmigrant classification by acceptance of unauthorized
employment or otherwise during the time he has been accorded such classification, and
that from the date of admission to the date of departure or adjustment of status he must
have had uninterrupted Service approval of his presence in the United States in the
form of regular extensions of May or dates set by which departure is to occur, or a
combination of both. (Underscoring supplied.)

Maintenance of status and departure bonds are breached only when
overstays the
period for which he has been authorized to remain in the United States.
To determine that failure to timely depart the United States or remain
in the United States without authorization is a technical violation would
in effect defeat the purpose of the bond and the regulations. The fact
that the Service exercises discretion in excusing an "overstay" in other
areas in no way altei's the stipulations present in a maintenance of status
and departure bond. There being only the two aforementioned ways to
breach a bond, it would be incredible to diminish one to the extent it
would no longer have meaning.
the terms of admission have been violated or if the alien

By the terms of the bond in question the alien was required to comply with two specific
conditions: that he depart from the 'United States on or before the date to which
admitted or the date to which his stay was extended and that he accept no employment
while in the United States. Upon failure of the alien to comply with either or both of
these conditions, the bond became due and payable immediately. Mutter of the Stovesant Insurance Company, 13 I. & N. Dee. 555.

Whether the lapse is 27 minutes, 27 days, or 27 months, the fact is the
obligor has failed to comply or adhere to an essential element of the
conditions of the bond, therefore, a substantial violation. The alien
simply failed to depart within the time she was authorized to remain.
There was a period of 27 days in which she did not have uninterrupted
Service approval of her presence in the United States. The surety
cannot question his responsibility under the bond, if it is established
that a violation occurred. United States v. Olsen, 42 F.2d 1070 (1931).
The liability which has arisen on the part of the obligor cannot be
waived. United States v. Rosenfeld, 109 F.2d 908.
In view of the foregoing, it has been determined there has been a
substantial violation of the terms and conditions of the bond and the
action of the district director in declaring the bond breached as proper.
The appeal will be dismissed.
ORDER: IT IS ORDERED that the appeal be dismissed.

179

